Citation Nr: 1223417	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 30 percent for the service-connected eczema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from February 1977 to April 1981 and April 1983 to April 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2007 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A February 2005 rating decision continued the Veteran's noncompensable rating for his service-connected eczema and the September 2005 rating decision granted the Veteran an increased rating of 10 percent for his eczema effective November 8, 2004, the date of his claim for an increased rating.  The March 2007 Decision Review Officer (DRO) granted the Veteran service connection for PTSD with an initial rating of 30 percent effective November 8, 2004; the March 2007 DRO decision also granted the Veteran an increased rating of 30 percent for his service-connected eczema effective November 8, 2004.  Inasmuch as a rating higher than30 percent for the service-connected eczema disability is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's PTSD has been productive of such symptomatology as sleeping problems, anxiety, problems with crowds, and panic attacks. 

3.  The Veteran's eczema is manifested by 23 percent of the entire body and is not treated by systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.   The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an increased rating in excess of 30 percent for eczema have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in April 2005, April 2008, and September 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The April 2005, April 2008, and September 2010 letter also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claim, and he was also furnished an additional notice in July 2008.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  The Board notes that for the Veteran's PTSD that in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

However, for the Veteran's eczema, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

PTSD

In March 2007 the RO granted the Veteran service connection for PTSD with an initial 30 percent disability rating effective November 8, 2004.  The RO has assigned the Veteran's 30 percent PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R.§ 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R.§ 4.130, Diagnostic Code 9411.

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 50, 60, and 65.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A January 2005 VA treatment note diagnosed the Veteran with chronic PTSD that was mild to moderate in severity; in January 2006 it was noted that he had a history of chronic, severe PTSD.  

At the March 2007 and January 2011 VA examinations he reported that he kept busy with computers and helped others, including neighbors and friends, with them; it was specifically noted at the January 2011 VA examination that he had three or four friends and some acquaintances.  At both VA examinations he reported being separated from his wife and his children but in January 2011 he reported having a very good relationship with his girlfriend.  He also reported that he was okay going to restaurants and stores as long as they were not extremely crowded; he specifically noted at the March 2007 and January 2011 VA examinations that he had some anxiety with crowds.  He reported in January 2011 that he was limited in his activities because of transportation  issues as  result of his legal problems stemming from driving with a suspended license.  At both the March 2007 and January 2011 examinations there was no evidence of impairment of the Veteran's thought process and communication; he also had appropriate behavior and eye contact and denied obsessive ritual behavior.  He also reported no hallucinations and delusions.  At both VA examinations he denied homicidal and suicidal ideation; though, at the March 2007 VA examination he reported that though he had no suicidal ideation he does not always feel like caring a lot for living.  At the March 2007 VA examination he reported five panic attacks per week; however, his panic attacks improved with medication because in January 2011 he reported none in the past year.  In March 2007 and January 2011 he reported some memory problems but at the January 2011 VA examination he was found to have his memory grossly intact.  In January 2011 he denied excessive nervousness, worry, anxiety, and impulse control; in March 2007 the Veteran reported only periodic depression.  In March 2007 the Veteran reported that he had trouble sleeping but it was the result of his pain and PTSD; in January 2011 it was noted that he needed medication to fall asleep and sometimes was restless when he slept.  In March 2007 it was noted that he helped take care of his brother who was ill; in January 2011 it was noted that his brother had passed away. 

In order for the Veteran to warrant an initial rating in excess of 30 percent there needs to be evidence of occupational and social impairment with reduced reliability for a 50 percent disability rating; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for a 70 percent disability rating; or total occupational and social impairment for a 100 percent disability rating.  However, the Board finds that the Veteran's PTSD most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

There is no evidence that there is difficulty in understanding or that impaired abstract thinking was noted; also, there is no evidence of abnormal routine behaviors such as gross abnormal motor movements or poor eye contact.  Furthermore, although anxiety and panic attacks were noted, it was noted that the anxiety was the result of crowds and that the Veteran's panic attacks had improved and decreased in severity and as of January 2011 he had not had a panic attack in the past year.   The Veteran's speech has never been noted to be circumstantial, circumlocutory, or stereotyped.  

While the Veteran subjectively reported having memory problems where he forgot things memory loss was never noted on objective examination.  Moreover, mild memory loss such as forgetting names, directions, or recent events is symptomatology contemplated in the criteria for a 30 percent disability rating under Diagnostic Code 9411.  The memory loss subjectively described by the Veteran, in short, does not approximate impairment of short- and long-term memory as severe as retention of only highly learned material and forgetting to complete tasks.  In addition, though the Veteran reported being divorced and not having a relationship with his kids he did report having a girlfriend, other friends, and helping people with their computers; in addition, he was limited to participating in social activities not as a result of his PTSD but because of his legal problems of driving with a suspended license.  Thus, there is no evidence that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds that the Veteran's PTSD is not manifested by occupational and social impairment, with reduced reliability and productivity and thus, does not warrant a higher initial rating in excess of 30 percent. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's PTSD is contemplated by the rating criteria.  The Veteran reported in March 2007 that he did not work because he was laid off because of work force reduction and in January 2011 the Veteran reported that he did not work because of his eye sight, his back, and shoulder problems that were the result of a 2009 accident.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Thus, an initial rating in excess of 30 percent is not warranted. 



Eczema

As noted above, the March 2007 DRO rating decision granted the Veteran an increased rating of 30 percent for his service-connected eczema effective November 8, 2004.  The Veteran was granted a 30 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board notes that prior to this appeal, the diagnostic criteria for evaluating skin disorders, including 38 C.F.R. § 4.118, Diagnostic Code 7806, were substantially revised.  Since these revisions were effectuated as of August 30, 2002, and the Veteran's claim was filed on November 8, 2004, the Board finds that only the new rating criteria is effective.  See 67 Fed. Reg. 49,590 - 49,599 (2002).  The Board also notes that the regulations pertaining to rating skin disabilities were revised once again, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case. 73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7806 provides for a noncompensable rating if less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12- month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body being affected, or at least 5 percent, but less than 20 percent, of exposed areas being affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

At the Veteran's June 2005 VA examination it was noted that he constantly had itching, peeling , and skin rash; he intermittently had lumps and pain.  He also had scaling, generalized lesions on his head; they were visible but with no systemic manifestations.  He was also noted to have scattered papules on his face and neck; they were characterized by erythema and exfoliation, papules, and generalized macular redness on the forehead and mouth.   His hands were manifested by lesions of exfoliation, scaling, and thickening.  They were mainly on his fingers and his right hand, thumb, and index finger; he had thick discolored skin, peeling on his palmar surface.  It was noted to be greater than 5 percent and less than 20 percent of the exposed area of the total body.  

In the February 2007 VA examination report it was noted that he a mild scattered rash on his anterior chest and abdomen; mild eczema on his back, feet, ankles, anterior tibial, posterior tibial areas, and his hairline; and moderate eczema on both ear canals and earlobes, in the bearded area of the face, the posterior surfaces of both forearms, and the posterior surfaces of both hands.  It was determined that he had mild to moderate eczema that was 5 percent of the exposed area, 18 percent of the unexposed areas, and 23 percent of the total body surface.  

At the June 2008 VA examination the Veteran reported that his eczema spread from his face to his scalp, his fingers, both legs, and both feet.  It was noted that he was not presently using any corticosteroids and has never had any immunosuppressive drugs, intensive light therapy, or electron beam therapy.  His main symptoms of his rash were itching, burning, and some flaking of the skin.  He was determined to have eczema in 5 percent of exposed area and 5 percent of the unexposed area.  

The Veteran was afforded a VA examination in January 2011 and it was noted that the Veteran only had a mild, pink, flaky rash on his left ear canal and a small, red, flaky area at the base of his neck.  The exposed area was determined to be 2 percent and the total body surface was 1 percent.  He used Clobetasol cream every day

In order for the Veteran to warrant an increased rating in excess of 30 percent there needs to be evidence of than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  However, the Veteran's claims file indicates that the Veteran's eczema was noted to be most severe at 23 percent of the entire body (February 2007).  Moreover, even though the Veteran treated his eczema with Alprazolam and trazodone (February 2007) and with Clobetasol cream every day (January 2011) there is no evidence that he was on a constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs; it was specifically stated (June 2008) that he was not on any corticosteroid or immunosuppressive drugs.  Therefore, an increased rating in excess of 30 percent for eczema is denied. 

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that the Veteran's eczema is contemplated by the rating criteria.  The Veteran reported in March 2007 that he did not work because he was laid off because of work force reduction and in January 2011 the Veteran reported that he did not work because of eye sight, back, and shoulder problems that were the result of a 2009 accident.  It was noted at the Veteran's VA examinations that his eczema did not affect his activities of daily living.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's eczema is manifested by being 23 percent of the entire body and not by being 40 percent of the entire body or more than 40 percent of exposed areas affected.  Moreover, while the Veteran used cream to treat his eczema there is no evidence that he is on constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  Therefore, an increased rating in excess of 30 percent is not warranted. 







ORDER

An initial rating  in excess of 30 percent for the service-connected PTSD is denied. 

An increased rating in excess of 50 percent for the service-connected eczema is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


